       Case 7:19-cv-06188-CS Document 43 Filed 05/28/21 Page 1 of 1




                                       May 28, 2021




Via ECF

Hon. Cathy Seibel
U.S. District Judge
Southern District of New York
300 Quarropas Street
White Plains, NY 10601

                                     Re:     Magalios v. Peralta, et al.
                                             Case No. 19-cv-6188 (CS)

Your Honor:

The undersigned represents plaintiff in the above matter. I write to request that, pursuant
to Fed. R. Civ. P. 58(b), the Court direct the clerk to enter judgment on the jury verdict
that was rendered in favor of plaintiff against defendants on April 30, 2021. Without
entry of the judgment, plaintiff will not be entitled to any interest on the jury’s award, and
the time within which defendants can make their post-trial motion similarly will not
begin to run.

Thank you for your consideration.

                                     Very truly yours,
                                Sivin, Miller & Roche LLP


                                       Edward Sivin



Cc: All counsel (via ECF)
